Citation Nr: 0400684	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  98-13 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
September 1948.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 1998 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In September 2000, the Board 
remanded this case in order to obtain additional evidence.  
The case is again before the Board for appellate review.

The Board notes that the RO, following remand of this case, 
characterized the issues on appeal as ones requiring the 
submission of new and material evidence to reopen previously-
denied claims.  The Board notes that the RO's June 1998 
decision was the initial consideration by VA of those claims 
and that decision is not final.  Accordingly, the issues are 
as stated on the title page of this decision.

A hearing was held at the Montgomery RO in July 2000 before a 
Member of the Board (a position now entitled Veterans Law 
Judge).  In September 2003, the Board notified the veteran 
that this Board Member was no longer at the Board, and 
advised him that he had the right to another Board hearing, 
and was to indicate within 30 days to that effect.  No 
response has been received and, as indicated in the Board's 
letter to the veteran, the Board therefore assumes that he 
does not want another hearing and will proceed accordingly.

One of the issues certified for appeal is entitlement to 
service connection for PTSD. The Board finds that, in the 
course of his appeal, he has raised by inference a claim of 
entitlement to service connection for an acquired psychiatric 
disorder, of which PTSD is just one type.  The issue on 
appeal with regard to a psychiatric disorder is accordingly 
characterized as indicated on the title page of this 
decision.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is the 
subject of the REMAND section of this decision, set forth 
below.  That appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

Residuals of a head injury are not shown.


CONCLUSION OF LAW

Residuals of a head injury was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2003); 
38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(b)).  There is 
no issue in this case as to providing an appropriate 
application form, or as to completeness of the application.  
The veteran has been advised of the applicable laws and 
regulations, and of the evidence needed to substantiate his 
case, by the Statements of the Case and Supplemental 
Statements of the Case furnished him in the course of his 
appeal with regard to this issue.  The RO has advised him, by 
letter, that he was to notify VA of any evidence he wanted VA 
to consider, the information he needed to furnish so that VA 
could seek those records, and the steps VA would undertake to 
obtain any such evidence.  The Board accordingly finds that 
he has been apprised as to what evidence was needed to 
establish entitlement to the benefits sought, and the 
applicable statutory and regulatory criteria.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (at 38 C.F.R. § 3.159(c)).  This duty has been 
satisfied.  In particular, it is noted that records of any 
and all relevant treatment cited by the veteran have been 
sought by VA, including records of current VA treatment.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993).   

Finally, with regard to the requirements set forth by the 
United States Court of Appeals for the Federal Circuit with 
regard to the time period for the submittal of evidence by a 
claimant (see Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003)), the Board 
notes that, notwithstanding any violation by VA of those 
requirements, VA may make a decision on a claim before the 
expiration of that time period.  See Veterans Benefits Act of 
2003, P.L. 108-__, Section 701 (H.R. 2297, December 16, 
2003).

Service Connection for Head Injury Residuals

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2003).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

A hearing was held before a member of the Board sitting at 
the RO July 2000.  At that time the veteran stated that in 
1945 he was knocked unconscious when he was hit in the head 
while playing baseball.  He had stitches to his chin and two 
frontal lower teeth were knocked out. He also was treated for 
an injury to the back of his head.

In the instant case, the veteran's medical evidence, 
encompassing both inservice and post-service records, are 
devoid of findings that indicate that any current disability 
is the product of an inservice head injury.  While recent 
medical records reference the possible manifestation of 
dementia, these records do not show that any dementia or 
other mental impairment that is currently manifested, whether 
organic in original or not, is the product or residual of a 
head injury.

Likewise, the veteran's service medical records do not 
indicate that he incurred a head injury while on active duty.  
The Board notes that he has indicated that he was struck on 
the head by a baseball bat during service; nonetheless, these 
records do not show that he sought treatment for such an 
injury, or that any disability was deemed to be a residual 
thereof.  In fact, these records do not show that he sought 
treatment during service for any traumatic injury.  The 
dental examination conducted on entrance in October 1944 
showed that tooth numbered numbered 32 lower right side and 
teeth numbered 24 and 17 lower left side were absent.  A 
September 1947 dental examination confirmed these findings. 
There was no evidence of any dental trauma.  The report of 
his service separation examination, dated in September 1948, 
shows that there were no musculoskeletal defects or 
neurological impairment.  The skin was clinically evaluated 
as normal.  The dental examination showed teeth numbered 
numbered 32 and 25 lower right side and teeth numbered 24 and 
17 lower left side were absent.  This report also does not 
indicate that there was an inservice history of a head 
injury, or the residuals thereof.

In brief, the medical evidence does not demonstrate that the 
veteran incurred an inservice head injury, or that any 
current medical disability has been found to be a residual of 
any such injury.  Service connection cannot be granted for a 
disability that is not currently manifested; see Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The Board must therefore 
conclude that the preponderance of the evidence is against 
the veteran's claim for service connection for head injury 
residuals.  


ORDER

Service connection for residuals of a head injury is denied.


REMAND

During the veteran's hearing in July 2000 he indicated that 
he was first treated for his psychiatric illness in 1949 at 
the VA facility in Gulfport.  In the September 2000 Board 
remand the RO was requested to obtain these records.  It 
appears that the RO requested record beginning in 1999.  
Accordingly, the Board finds that an attempt should be made 
to obtain the 1949 records.  Stegall v. West, 11 Vet. App. 
268 (1998).

With regard to the veteran's claim for service connection for 
PTSD, the Board notes that he has alleged that he served in 
graves registration and often saw dead bodies of fellow 
servicemen.  Verification of the occurrence of either this 
purported stressor, or of any stressor he has cited as a 
cause for the manifestation of PTSD, has not been attempted 
by VA.  The Board is of the opinion that VA should attempt to 
ascertain whether the stressor or stressors cited by the 
veteran did, in fact, occur.

The Board is also of the opinion that additional development 
of the evidence, in the form of a VA psychiatric examination, 
would be helpful.  Recent medical records indicate that the 
veteran's current medical problems have been variously 
diagnosed, to include PTSD, dementia, and schizophrenia.  In 
view of the fact that inservice medical records show that he 
was accorded treatment for an anxiety state with somatic 
fixation, a precise current diagnosis would be helpful in 
determining whether service connection is appropriate.  

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  See also Veterans 
Benefits Act of 2003, P.L. 108- __ 
,Section 701 (H.R. 2297, December 16, 
2003).

2.  The veteran should be furnished an 
opportunity to provide detailed 
information about his stressor(s), to 
include the graves registration.  He 
should provide a description of the 
stressor(s), location, dates, and his 
unit.  He should be asked to identify the 
type of facility, private or VA.  

3.  The RO should forward all information 
furnished by the veteran with regard to 
his active service, and the alleged 
stressor event(s) he experienced therein, 
to the United States Armed Service Center 
for Research of Unit Records (USASCRUR), 
for verification of the nature of his 
service and of the event(s) cited by him 
as stressor incidents.  Such information 
should include the data pertaining to his 
military assignments as set forth on WD 
AGO Form 53-55, reflecting service from 
September 1944 to November 1945; and on 
WD AGO Form 55, reflecting service from 
November 1945 to September 1948.  
Following receipt of a response from 
USASCRUR, the RO should identify those 
stressor or stressor events, if any, that 
have been verified.

4.  The RO should request the VA facility 
Gulfport, Mississippi to furnish copies 
of any medical records pertaining to 
treatment for a psychiatric disorder 
during 1949.

5.  The veteran should be accorded a VA 
examination by a psychiatrist to 
determine the nature and severity of any 
psychiatric illness.  The veteran's 
claims folder is to be made available to 
the examiner for review prior to the 
examination.  All necessary tests should 
be conducted.  The examiner is to be 
informed that only a stressor verified by 
the RO or the Board may be used as a 
basis for a diagnosis of post-traumatic 
stress disorder.  If a stressor has been 
verified and the diagnosis of post-
traumatic stress disorder is deemed 
appropriate, the examiner should specify 
whether the stressor(s) found to be 
established by the record were sufficient 
to produce post- traumatic stress 
disorder; and whether there is a link 
between the current symptomatology and 
one or more of the inservice stressors 
found to be established by the record. 

If other psychiatric disorders are 
diagnosed, the examining psychiatrist is 
requested to render an opinion as to 
whether it is as likely as not the 
psychiatric disorder is related to the 
inservice psychiatric complaints and 
findings.  A complete rational for any 
opinion expressed should be included in 
the report.  

6.  Following completion of the above 
actions, to include receipt of any 
additional evidence, and/or completion of 
any additional development required in 
response to information furnished 
pursuant to the above actions, the RO 
should review the veteran's claims and 
determine whether the benefits sought on 
appeal can now be granted.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished with a Supplemental Statement 
of the Case, and with the appropriate 
period of time within which to respond 
thereto.  The case should then be 
returned to the Board for further review, 
as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.

The veteran need take no action unless he is so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to address due process concerns.  No inference as to the 
ultimate disposition of this claim should be made.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



